DETAILED ACTION
Applicant's response, filed 14 Dec. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are cancelled.
Claims 10-25 are pending.
Claims 10-25 are rejected.
Claims 10 and 14 are objected to.

Priority
This priority statement is previously recited.
Applicant’s claim for the benefit of prior-filed application, U.S. Provisional App. No. 61/888,288, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 61/888,288, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  Specifically, U.S. Provisional App. No. 61/888,288 does not provide support for the last limitation, “treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with -a drug therapy for Chron's disease if the subject is classified to have Chron's disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant”, recited in independent claims 10 and 18, and claims dependent therefrom, for the reasons discussed below in the rejection of the claims under 35 U.S.C. 112(a).
Accordingly, the effective filing date of the claimed invention is 08 April 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 14 Dec. 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Specification
The amendments to the specification received 14 Dec. 2021 has been entered.
The objection to the specification in the Office action mailed 15 July 2021 has been withdrawn in view of the amendments to the specification received 14 Dec. 2021.

The amendment filed 14 Dec. 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  This objection is newly recited and necessitated by the amendments to the specification received 14 Dec. 2021.
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

[00 17.1] In a second embodiment, the invention is directed to a method of treating a subject having ulcerative colitis or Crohn's disease, comprising steps (a) through (g) above and additionally comprising step (h):
[00 17.2] (h) treating the subject with a drug therapy protocol for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy protocol for Crohn's disease if the subject is classified to have Crohn's disease, where the respective drug therapy protocols comprise components that are selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant.
[0083.1] Distinguishing between Crohn's disease and ulcerative colitis in a patient can have practical importance in selecting a treatment method because the treatment preferences among physicians are known to differ between the two ailments. 
Applicant’s original disclosure does not provide explicit, implicit, or inherent support for a step of treating the subject with a drug therapy based on the classification of the subject as having ulcerative colitis or Crohn’s disease. Furthermore, while Morgan et al. is incorporated by reference, Morgan merely discloses collecting already administered treatment information (including the specially recited therapies) from each subject already diagnosed with ulcerative colitis or Crohn’s disease (Table 1; pg. 2, col. 2, para. 2), and does not show treating a patient in response to a diagnosis between Crohn’s disease and Ulcerative colitis. Last, while Applicant’s original disclosure states that “Clinicians often find it difficult to easily distinguish between different forms of inflammatory bowel disease” in para. [0001], this does not provide support for distinguishing between these two diseases having practical importance in selecting a treatment method because the treatment preferences among physicians are known to differ between the two ailments.
Applicant is required to cancel the new matter in the reply to this Office Action.
Examiner notes that the original disclosure, including the corresponding specification and drawings, filed 08 April 2016, will be relied upon within this Office action, hereinafter.

Response to Arguments
Applicant's arguments filed 14 Dec. 2021 regarding the objection to the specification have been fully considered but they do not pertain to the newly recited objection set forth above.

Claim Objections
The objection of claims 10 and 18 in the Office action mailed 15 July 2021 has been withdrawn in view of claim amendments received 14 Dec. 2021.

Claims 10 and 14 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 10 recites “…(b) performing a nearest neighbor algorithm…, wherein the one or more groups…, wherein such groups are termed signatures”, which is a grammatical error and should include an “and” between the two wherein clauses to recite “(b)…, wherein the one or more groups…, and wherein such groups are termed signatures”.
Claim 14 recites “…wherein one or more signatures are at least one signature selected…”. To clarify that the “one or more signatures” in claim 14 refers to the one or more signatures recited in claim 10, claim 14 should be amended to recite “…wherein the one or more signatures are at least…”.
Appropriate correction is required.

Claim Interpretation- 35 USC § 112(f)
The interpretation of the limitation “a kmer counting program to estimate kmer frequency” in step (b) 1) of claim 18 under 35 U.S.C. 112(f) has been withdrawn in view of Applicant’s arguments received 14 Dec. 2021 at pg. 12, para. 1 to pg. 15, para. 1). That is, a person of ordinary skill in the art, reading the specification, would understand the term “kmer counting program” to have a sufficiently definite meaning as the name for the structure that performs the function of estimating kmer frequencies. 
This claim interpretation under 35 U.S.C. 112(f) discussed below is previously recited.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a computer-implemented statistical program that identifies kmers that are differentially abundant between the two sample groups” in step (b) 2) of claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing 
The algorithm for “a computer-implemented statistical program that identifies kmers that are differentially abundant…” is disclosed in Applicant’s specification at para. [0035] to include using the Metastats program (described in reference [26] in Applicants’ specification) with 5000 permutations, which includes computing a two-sample t statistic for each feature (e.g. each kmer), and given kmers below a p-value threshold that controls the false discovery rate are considered as statistically significant.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant's arguments filed 14 Dec. 2021 regarding the interpretation of step 1) of claim 18 under 35 U.S.C. 112(f) at pg. 12, para. 1 to pg. 15, para. 2 has been fully considered, but does not pertain to the remaining interpretation under 35 U.S.C. 112(f) above. 

Applicant's arguments filed 14 Dec. 2021 regarding the interpretation of step 2) of claim 18 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
Applicant remarks that numerous methods for accomplishing the purpose of identifying kmers that are differentially abundant between the two sample groups would have been known to persons skilled in the art at the time of the invention, and limiting Applicant’s claim to the use of a single computer program or a simple algorithm simply because they were used as an example in 
This argument is not persuasive. .Examiners will apply 35 U.S.C. 112(f)  to a claim limitation that uses the term "means" or generic placeholder associated with functional language, unless that term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., "filters"), or (2) otherwise modified by sufficient structure or material for achieving the claimed function. See MPEP 2181. I C. While Examiner agrees that that the class of algorithms of k-mer counting programs for estimating k-mer frequencies is sufficiently known to one of ordinary skill in the art, the class of algorithms encompassed by a statistical program for specifically identifying kmers that are differentially abundant between two sample groups is not sufficiently known to one of ordinary skill in the art such that the program has sufficiently definite meaning as for the structure that performs the recited function. While Applicant cited a reference which discloses 14 methods for identifying differentially abundant genes, the claims specifically recite a statistical program that identifies kmers (not genes) that are differentially abundant between two sample groups. Jonsson et al. does not discuss any statistical programs that specifically identify differentially abundant k-mers, as claimed, as being known in the art. Therefore, because the claim limitation uses a generic placeholder modified with functional language (e.g. a computer-implemented statistical program that identifies kmers…) that is not modified by sufficient structure, material, or acts for achieving the function of identifying kmers that are differentially abundant between two sample groups, the limitation is interpreted under 35 U.S.C. 112(f). 
Furthermore, because the limitation invokes 35 U.S.C. 112(f), it is interpreted to cover the corresponding structure (i.e. the computer and the algorithm) described in the specification as performing the claimed function, and equivalents thereof. Given, the only disclosure of an algorithm for identifying differentially abundant k-mers was provided in para. [0035] of Applicant’s 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is previously recited.
Claims 10 and 18, and claims dependent therefrom, recite “…treating the subject with a drug therapy protocol for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with drug therapy  protocol for Crohn’s disease if the subject is classified to have Crohn’s disease, where the respective drug therapy protocols comprise components that are selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant”. 
To comply with the written description requirement of 35 U.S.C. 112(a) each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.". See MPEP 2163 II. A. (b). Furthermore, the courts have found to establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities, and the mere fact that a certain thing may result from a given set of circumstances is not sufficient. See MPEP 2163 II. A. (b). 
Applicant’s originally field specification does not provide explicit support for a step of treating the subject with a drug therapy based on the classification of the subject as having ulcerative colitis or Crohn’s disease. Applicant’s specification discloses that “Clinicians often find it difficult to easily distinguish between different forms of inflammatory bowel disease”. However, simply because a clinician may treat a subject with a drug therapy following a diagnosis is not sufficient to establish support for a treatment step within the specification given this merely represents the fact that a certain drug therapy may result from a given set of circumstances (e.g. the diagnosis/classification). Therefore, Applicant’s specification also does not provide implicit or inherent support for a treatment step.
Furthermore, while the Morgan et al. has been incorporated by reference, Morgan merely discloses collecting already administered treatment information (including the specially recited therapies) from subjects already diagnosed with ulcerative colitis or Crohn’s disease (Table 1; pg. 2, col. 2, para. 2), and does not show treating a patient in response to a diagnosis between Crohn’s disease and Ulcerative colitis. In addition, Morgan does not disclose any therapy protocols (which would include instructions or a schedule for the therapy) for ulcerative colitis or 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of recite “…treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with drug therapy for Chron’s disease if the subject is classified to have Chron’s disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant” recited in claims 10 and 18, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 14 Dec. 2021 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that given Applicants have not amended the abstract or specification since the original filing date and no new drawings have been submitted in this case, the Examiner’s characterization of this group of claim rejections as “new matter” is inappropriate and acknowledgement is requested (Applicant’s remarks at pg. 16, para. 4 to pg. 17, para. 2).
This argument is not persuasive. MPEP 2163.06 states “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”. As stated in the above rejection, and in the rejection in the previous Office action, the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Furthermore, MPEP 2163 I. B. states that the proscription against the introduction of new matter in a patent application (35 U.S.C. 132  and 251 ) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. This is in contrast to written description issues present in originally filed claims that arise when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. See MPEP 2163 I. B. Therefore, while the claims were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, it was stated that the rejection was based on the addition of new matter in the claims to aid in Applicant addressing the issue by distinguishing the rejection from a written description rejection pertaining to original claims. 

Applicant remarks that Applicant’s specification has been amended to include support for the claim limitations of claims 10 and 18 that formerly read “treating a subject with a drug therapy…”, and that support for this amendment can be found in Morgan, which was incorporated by reference into Applicant’s original specification, and the present amendment to the specification is made in accordance with 37 C.F.R. 1.57(g) (Applicant’s remarks at pg. 17, para. 3 to pg. 18, para. 1). Applicant further remarks that Morgan provides support for the treatment step because Morgan describes a cohort of IBD patients including 121 with a diagnosis of Crohn’s disease and 75 with a diagnosis of ulcerative colitis, that have received the recited treatments and there is no need for the CD and UC treatment methods to be mutually exclusive in order for the different between them to be useful information for physicians (Applicant’s remarks at pg. 18, para. 2 to pg. 19, para. 1). Applicant further remarks that Examiner has no reason to assume that the treatments were rendered before or independent of knowledge of the diagnoses, and typically 
This argument is not persuasive. Claims 10 and 18 recite “treating the subject with a drug therapy protocol for ulcerative colitis if the subject classified to have ulcerative colitis or treating the subject with a drug therapy protocol for Crohn’s disease if the subject is classified to have Crohn’s disease, where the respective drug therapy protocols comprise  components that are selected from the group consisting of…”. As discussed in the above rejection, Morgan merely discloses collecting treatment information (including the specially recited therapies) from each subject (Table 1; pg. 2, col. 2, para. 2), and does not show treating a patient in response to a diagnosis between Crohn’s disease and Ulcerative colitis. Morgan states “We analyzed the microbiota of intestinal biopsies and stool samples from 231 IBD and healthy subjects” in the Abstract. As such, Morgan involves collecting data from already diagnosed and already treated patients and then using sequencing to analyze the intestinal microbiome of the already diagnosed IBD subjects and healthy subjects (Abstract). However, Morgan does not provide support for treating the subject with a drug therapy in response to classification of ulcerative colitis or Crohn’s disease based on the analysis of a microbiome sample, as recited in claims 10 and 18. Therefore, regardless of whether the treatments were rendered before or independent of knowledge of the diagnoses, Morgan does not disclose treating a subject with a drug therapy in response to classification of ulcerative colitis or Crohn’s disease based on the analysis of a microbiome sample. 

Applicant remarks that with the amendment’s to Applicant’s specification presented herein, the treating steps of claims 10 and 18 are not explicitly supported by the specification and is implicitly supported by new paragraph [0083.1] (Applicant’s remarks at pg. 20, para. 1-2).
This argument is not persuasive. Regarding the amendments to the specification filed 14 Dec. 2021, the addition of paragraph [0081.1] has been objected to as including new matter, and thus 

Applicant remarks the word “implicit” can be defined as “implied, rather than expressly stated”, “understood though not clearly or directly stated”, or “suggested but not communicated directly”, such that claims 10 and 18 satisfy the written description requirement, and further remarks that Examiner argues that “not every diagnosis by a clinical results in the administration of a treatment”, and this is not dispositive because Applicants are free to present embodiments in which a diagnosis not result in administration of a treatment, and a treatment step does not have to be inherent in the specification in order to achieve compliance with 35 U.S.C. 112(a) (Applicant’s remarks at pg. 20, para. 2 to 3). Applicant remarks that diagnoses are nearly always made in contemplation of subsequent treatment, and in Hyatt v. Boone, the Federal circuit concluded that the written description must include the limitations of the count with sufficient clarity and specific that ‘persons or ordinary skill in the art will recognize from the disclosure that appellants invented processes include those limitations” (Applicants’ remarks at pg. 20, para. 4 to pg. 21, para. 2).
This argument is not persuasive. Applicant’s specification at para. [0056] discloses that clinicians often find it difficult to easily distinguish between different forms of inflammatory bowel disease, and the method can be used to accurately distinguish these patients. Regarding Applicant’s remarks that diagnoses are nearly always made in contemplation of subsequent treatment, simply because a clinician may treat a subject with a drug therapy following a diagnosis is not sufficient to establish support for a treatment step within the specification given this merely represents the may result in treating a patient a large majority of the time, this is not sufficient to satisfy the written description requirement. Furthermore, nowhere in the specification is there a suggestion of treating a patient after a diagnosis of Crohn’s disease or ulcerative colitis based on the analysis of nucleic acids from a microbiome sample. As such, the limitation of treating the subject with a drug therapy protocol is not explicitly, implicitly, or inherently present in the original disclosure. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 10-25 under 35 U.S.C. 112(b) in para. [038]-[042], [044]-[045], [047], and [049]-[051] in the Office action mailed 15 July 2021 has been withdrawn in view of claim amendments received 14 Dec. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-14 and 18-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claims 13-14 is indefinite for recitation of “…wherein the signature is at least one signature selected from among the 1087 signatures of Table 4” and “…wherein the signature is at least one signature selected from among the 17 signatures of Table 5”, respectively. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention 
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…(b) developing for each sample group a set of abundance data corresponding to the set of kmers, wherein such sets of abundance data are termed signatures, wherein the determining and developing steps are carried out by:….3) normalizing kmer abundances in each sample group to respectively form candidate signatures….5) ranking the respective candidate signatures…; and 6) selecting an optimum signature…”. It’s unclear if the developed sets of abundance data that are signatures are intended to be the same as the candidate signatures in step 3) or the optimum signatures corresponding to each sample group in step 6), or if the developed signatures are neither the candidate signatures or the optimum signatures. For example, it’s unclear if the candidate signatures are required to correspond to the set of k-mers, or if only the selected optimum signatures is intended to have to correspond to the set of kmers but the candidate signatures can include kmers outside the set of kmers. As such, the metes and bounds of the claims are unclear. For purpose of examination, the developed abundance data corresponding to the set of k-mers that are signatures are interpreted to be the candidate signatures or the selected optimum signature corresponding to each sample group. 
Claim 18, and claims dependent therefrom are indefinite for recitation of “…4) iteratively using a nearest neighbor algorithm with a Euclidean distance metric to determine, by comparing with the candidate signature for each sample group, whether microbiome samples not derived from either sample group should be associated with a sample group, each sample being assigned…with subsequent adjustment of the signature for that sample group”. First, it’s unclear what is intended to be compared with the candidate signature for each sample group in the nearest neighbor algorithm, given a comparison requires two pieces of data/information to be compared. Furthermore, it’s unclear what method steps are intended to be included within the metes and bounds of “iteratively using a nearest neighbor algorithm…”. That is, it’s unclear in what way the different iterations of the nearest neighbor algorithms differ from each other. For example, it’s unclear if the claim intends to iteratively use a nearest neighbor algorithm by first using the candidate signature for one sample group and then using the candidate signature for the other sample group in a different iteration, if iteratively using a nearest neighbor algorithm is intended to refer to the process of iteratively calculating the Euclidian distance between a sample of interest (e.g. the unclassified sample) and the various samples associated with either sample group, or if the claims intend to perform a second iteration of the nearest neighbor algorithm after adjusting the signature for that sample group. Furthermore, given the claims recite using a nearest neighbor algorithm to assign each sample not derived from either sample group to a known sample group association of its closest neighbor, this suggests one iteration of a nearest neighbor algorithm classifies the sample as one sample group or the other, such that a single signature would be used to classify the sample in one of the sample groups; as such, it’s unclear if there are intended to be different signatures for each sample group that are used in different nearest neighbor algorithms or if a single signature is intended to differentiate between the two sample groups. For example, it’s unclear if the “candidate signatures” for each sample group are intended to refer to kmer abundance data for the same set of k-mers (which could be used to calculate a distance in the nearest neighbor algorithm), or if the candidate signatures can be kmer abundance data for different sets of k-mers (which couldn’t be used in the same nearest neighbor algorithm).  If the claims intend to have a different signature for each sample group with different sets of k-mers used in the nearest neighbor algorithm, it’s unclear which candidate signature is used in the nearest neighbor algorithm to make the sample group assignment.  As such, the metes and 
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…3) normalizing kmer abundances in each sample group to respectively form candidate signatures; 4)…by comparing with the candidate signature for each sample group…; 5) ranking the respective candidate signatures…;6) selecting an optimum signature corresponding to each sample group”. As such, step 3) of claim 18 involves forming a candidate signature respectively for each of two sample groups, and step 4) of the claim uses the candidate signature for each sample group to associate a sample to the sample group of its nearest neighbor, such that there is a single signature for each sample group. Step 5) then requires ranking the [two] signatures and step 6) then requires selecting an optimum signature for each sample group. Given the claims only involve a single candidate signature for each sample group, it’s unclear in what way an optimum signature is selected for each sample group, given there is no selection to be made. Therefore, it’s unclear if the claims intend to require determining multiple candidate signatures for each sample group as suggested by the 5) ranking and 6) selecting steps, if the claims only intend to have one candidate signature for each sample group, as presently recited, or if the claims intend to select a single optimum signature for the sample groups rather than an optimum signature for each sample group.  Furthermore, as discussed in the rejection of claim 18 above, it’s further unclear if the claims intend to have separate signatures for each sample group (i.e. different sets of k-mers for each sample group) or if the signatures are intended to differentiate between the sample groups 
Claims 21-22 are indefinite for recitation of “wherein the optimum signature corresponding to each sample group is at least one signature selected from among the 1087 signatures of Table 4” and “…wherein the optimum signature corresponding to each sample group is at least one signature selected from among the 17 signatures of Table 5”, respectively. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. See MPEP 2173.05(s). Therefore, it is unclear which signatures are included within the metes and bounds of “the 1087 signatures of Table 4” and “the 17 signatures of Table 5” for claims 21-22, respectively, given the signatures are not recited in the claims. As such, the metes and bounds of the claims are unclear. To overcome the rejection, the signatures, including the k-mers and not just positional numbers corresponding to Table 3, that the at least one signature are selected from should be recited in the claims. 

Response to Arguments
Applicant's arguments filed 14 Dec. 2021 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 

Applicant remarks that the claims have been amended to address the Examiner’s concerns (Applicant’s remarks at pg. 21, para. 3-4).
This argument is not persuasive for the reasons discussed in the above in the previously recited rejections of claims 13-14 and 18, and claims dependent therefrom.

Applicant remarks that references to Tables 4 and 5 should be permitted because there is no practical way to define the precise signature in words and including the actual k-mer sequences in the signatures and including the signatures in the claims as the Examiner suggest would be unwieldly and laborious (Applicant’s remarks at pg. 21, para. 4 to pg. 22, para. 1).
This argument is not persuasive. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP 2173.05(s). While it is understood that it would be laborious to include the signatures in the claims, incorporation by reference to a table is only permitted when there is no practical way to define the invention in words and is not for the convenience of Applicant. As expressed in Tables 4-5 and Table 3, which defines the k-mers specified in Tables 4-5, it is practical to define the k-mer signatures in words. For example, a signature corresponding to “0;1;2” … would be a signature of AAAAAAAA, AAAAAAAC, and AAAAAAG. Therefore, in this case, incorporation by reference to a specific table is not permitted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 10-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 10 and 18 being representative) is directed to a method for treating a subject having ulcerative colitis or Crohn’s disease. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 10 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
i) performing an assay to obtain results that distinguish between a subject having ulcerative colitis and a subject having Crohn's disease, wherein the assay comprises:
(a) determining a set of kmers with statistically significant differential abundance between a microbiome sample from a subject having ulcerative colitis (UC) and a microbiome sample from a subject having Crohn's disease (CD);
(b) performing a nearest neighbor algorithm with a Euclidean distance metric to identify one or more groups of between 1 and 50 kmers, the kmers selected from the kmer set determined in step (a), wherein the one or more groups distinguish a subject having UC from a subject having CD, wherein such groups are termed signatures:
(f) determining the abundance of the isolated nucleic acid in the sample corresponding to kmers comprising at least one of the signatures of (b) to produce a data set;
(g) normalizing the data set; and
(h) classifying the data set by performing a nearest neighbor algorithm with a Euclidean distance metric as being obtained from a subject having UC or a subject having CD, thereby distinguishing between a subject having UC and a subject having CD;
Claim 18 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
i) performing an assay to obtain results that distinguish between a subject having ulcerative colitis and a subject having Crohn's disease, wherein the assay comprises:
(a) determining a set of between 1 and 50 kmers with statistically significant differential abundance between a microbiome sample from a sample group of subjects having ulcerative colitis (UC) and a microbiome sample from a sample group of subjects having Crohn's disease (CD);
(b) developing for each sample group a set of abundance data corresponding to the set of kmers, wherein such sets of abundance data are termed signatures, where the determining and developing steps are carried out by:
1) using a kmer counting computer program to estimate kmer frequency in each group;
2) applying a computer-implemented statistical program that identifies kmers that are differentially abundant between the two sample groups;
3) normalizing kmer abundances for each group of kmers in each sample group to respectively form candidate signatures;
4) iteratively using a nearest neighbor algorithm with a Euclidean distance metric to determine, by comparing with the candidate signature for each sample group, whether microbiome samples not derived from either sample group should be associated with a sample group, each sample not derived from either sample group being assigned to a known sample group association of its closest neighbor with subsequent adjustment of the signature of that sample group;
5) ranking candidate signatures according to overall classification accuracy; and 6) selecting an optimum signature corresponding to each sample group;
 (f) determining the abundance of the isolated nucleic acid in the sample corresponding to kmers comprising at least one of the signatures of (b) to produce a data set; 
(g) normalizing the data set; and 
(h) classifying the data set by performing a nearest neighbor algorithm with a Euclidean distance metric as being obtained from a subject having UC or a subject having CD, thereby distinguishing between a subject having UC and a subject having CD;
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of obtaining the results of an assay that distinguishes between a subject having UC and having Crohn’s disease involves analyzing the results of an assay, which amounts to a mere analysis of data. The steps of determining a set of kmers with statistically 
The steps of (a) determining a set of kmers with statistically significant differential abundance, (b) performing a nearest neighbor algorithm, (g) normalizing the data set, and (h) classifying the data set by performing a nearest neighbor algorithm in claim 10 further recites a mathematical concept. Similarly, the steps of (a) determining a set of between 1 and 50 kmers with statistically significant differential abundance, 3) normalizing kmer abundances, 4) iteratively using a nearest neighbor algorithm with a Euclidean distance metric, (g) normalizing the data set, and (h) classifying the data set by performing a nearest neighbor algorithm further recites a mathematical concept. That is, the above steps amount to a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. Specifically, determining statistically significant differential abundances and performing a nearest neighbor algorithm with a Euclidean distance metric to identify groups 
In addition, independent claims 10 and 18 further recite a law of nature. That is, independent claims 10 and 18 recite the natural correlation between abundances of certain nucleic acids from a microbiome sample and ulcerative colitis and between abundances of certain nucleic acids from a microbiome sample and Crohn’s disease. See MPEP 2106.04(b) I. 
Dependent claims 13-17 and 21-25 further recite an abstract idea. Dependent claims 13-14 and 21-22 further limit the signature to be at least on signature selected from the recited group, and thus are part of the recited mental process and mathematical concept of performing a nearest neighbor algorithm to determine the signatures, recited in independent claims 10 and 18. Dependent claims 15-17 and 23-25 further limit the kmers to comprise nucleotides of specific sizes, and thus are part of the mental process and mathematical concept of determining sets of kmers with statistically significant differential abundance, recited in independent claims 10 and 18. Therefore, claims 10-25 recite an abstract idea and natural correlation.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: 
Dependent claims 13-17 and 21-25 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 10 and 18 include:
(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease:
(d) isolating microbiome nucleic acid of the sample obtained in step (c); 
(e) generating metagenomic whole-genome shotgun (WGS) sequence data from the isolated nucleic acid of the sample; and
ii) treating the subject with a drug therapy protocol for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy protocol for Chron's disease if the subject is classified to have Chron's disease, where the respective drug therapy protocols comprise components that are selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant.
The additional elements of claims 11-12 and 19-20 recite:
wherein the microbiome sample obtained in step (i)(c) is a stool sample (claims 11 and 19); and
wherein the nucleic acid is DNA, cDNA, or RNA (claims 12 and 20).
The additional elements of obtaining a microbiome sample from a subject having inflammatory bowel disease, wherein the sample is a stool sample, isolating nucleic acid from the sample, wherein the nucleic acid is DNA, cDNA, or RNA,, and generating WGS sequence data from the isolated nucleic acid of the sample, only serves to collect sequencing data for use by the abstract idea, which amounts to insignificant extra-solution activity and is not sufficient to amount to significantly more than the recited judicial exception. See MPEP 2106.05(g).
The additional element of treating the subject with a drug therapy protocol for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy protocol for Chron's disease if the subject is classified to have Chron's disease, where the respective drug 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or mere instructions to apply an exception, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 10-25 are directed to an abstract idea and law of nature. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 13-17 and 21-25 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 10 and 18 include:
(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease:
(d) isolating microbiome nucleic acid of the sample obtained in step (c); 
(e) generating metagenomic whole-genome shotgun (WGS) sequence data from the isolated nucleic acid of the sample; and
ii) treating the subject with a drug therapy protocol for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy protocol for Chron's disease if the subject is classified to have Chron's disease, where the respective drug therapy protocols comprise components that are selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant.
The additional elements of claims 11-12 and 19-20 recite:
wherein the microbiome sample obtained in step (i)(c) is a stool sample (claims 11 and 19); and
wherein the nucleic acid is DNA, cDNA, or RNA (claims 12 and 20).
The additional elements of obtaining a microbiome sample from a subject, isolating microbiome nucleic acid of the sample, and performing whole-genome shotgun (WGS) sequencing on the sample are well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [0028] which discloses that extracting (i.e. isolating) metagenomic DNA from  a stool sample can be conducted using known techniques. Furthermore, the courts have found that sequencing nucleic acid sequences is well-understood, routine, and conventional (University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014). ). This position is further supported by Cox et al. (Sequencing the human microbiome in health and disease, 2013, Human Molecular Genetics, 22(1), pg. R88-R94; Pub. 
The additional element of treating the subject with a drug therapy selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant is well-understood, routine, and conventional. This position is supported by Cruz et al. (Characterization of the Gastrointestinal Microbiota in Health and Inflammatory Bowel Disease, 2012, Basic Science Review, 18(2), pg. 372-390; previously cited); Cruz et al reviews the characterization of gastrointestinal microbiota in inflammatory bowel disease (Abstract), and shows that DNA sequencing has been used to characterize bacterial species (pg. 373, col. 1, para. 2), and that antibiotics have therapeutic efficacy in both Crohn’s disease and Ulcerative colitis (pg. 372, col. 1, para. 3).Therefore, the additional element, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and natural correlation without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 14 Dec. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that Table 1 of Katz (referencing a document disclosed in the IDS filed 14 Dec. 2021) makes clear that different drugs selected from the steroid and immune-modular categories, different combinations of the recited four drug categories, and different modes of administration of the drugs can be appropriate for each of UC and CD, clinicians will realize that the appropriate drug or combination of drugs will vary over time for each patient, and from the perspective of those skilled in this art, amended claims 10 and 18 do require different treatment protocols based on classification of the subject with inflammatory bowel disease as having either UC or CD, and therefore, the claims do integrate the recited judicial exception into a practical application (Applicant’s remarks at pg. 22, para. 1 to pg. 27, para. 3).
This argument is not persuasive. When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the particular or generality of the treatment is relevant. The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. 
Independent claims 10 and 18 recite “ii) treating the subject with a drug therapy protocol for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy protocol for Chron's disease if the subject is classified to have Chron's disease, where the respective drug therapy protocols comprise components that are selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant”. While it is understood, clinicians may treat patients with different combinations of drugs depending on whether the patient is diagnosed as having either ulcerative colitis (UC) or Crohn’s disease (CD), this is not reflected in the claims. Claims 10 and 18 require treating the subject that is already known to have inflammatory bowel disease (IBD) with a drug therapy protocol comprising components selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant, but does not require that the drug therapy protocol is particular to whether the subject was classified as having either UC or CD, as determined by the judicial exception.  For example, under the broadest reasonable interpretation of the claim, both the drug therapy for Crohn’s disease and the drug therapy for ulcerative colitis can comprise an antibiotic and a corticosteroid. Thus, the treatment step recited in claims 10 and 18 is merely instructions to "apply" the exception in a generic way, similar to the example provided above of “administering a suitable medication to a patient”; that is, the claims involve treating the patient with a medication suitable for inflammatory bowel disease (an antibiotic, a corticosteroid, mesalamine, and/or an immunosuppressant), such that it encompasses all applications of the judicial exception of distinguishing between a patient with IBD that has UC or CD. Therefore, the treatment step is not a particular treatment and does not integrate the recited judicial exception into a practical application.
If Applicant intends to require that the drug therapy protocol for ulcerative colitis and the drug therapy protocol for Crohn’s disease are different, then the claims should be amended accordingly. However, it is noted that Applicant’s specification does not provide support for such an amendment.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631